Title: To Benjamin Franklin from the Chevalier de Kéralio, 17 October 1779
From: Kéralio, Agathon Guynement, chevalier de
To: Franklin, Benjamin


A Forbach, Le 17e. 8bre 1779.
Arrivé à vingt Lieues de Forbach, je me suis empressé de venir rendre mon hommage à La personne du monde qui a le plus de droits sur mon respect, mon dévouement et ma reconnoissance. Il y a huit jours, Monsieur, que j’ai Le bonheur de vivre près d’elle, de la voir, de l’entendre, de l’admirer. Combien de fois déja vous avés été le sujet de nos conversations! Avec quelle effusion de coeur nous avons admiré en vous Le grand Homme, L’homme aimable, le citoyen vertüeux. Que n’est-il ici, me disoit notre céleste amie? Il y jouiroit de la liberté qu’il a donnée a sa patrie: des soins trop importants vous retiennent et c’est à nous à vous aller Trouver; il est possible que Mad. La Douariere ait dans peu le bonheur de vous revoir; elle s’en fait une grande fête et me charge de vous Le dire et de vous assurer de sa tendre amitié. Si elle quitte sa demeure, je ne tarderai pas à La Suivre, autrement je ne serai à paris que du 20e au 25e du mois prochain: en attendant et supposé que vos affaires vous laissent un instant, veuillés donner de vos nouvelles aux amis les plus vrais que vous ayés dans le monde. Apprenés nous que nos braves alliés ont enfin secoué Le joug de leur maratre, et soyés bien certain que nous serons heureux de votre bonheur.
Rendés toujours justice, je vous en supplie, à L’attachement inviolable et à la vénération profonde avec Laquelle je suis, Monsieur Votre tres humble et très obéissant serviteur
Le CHE. De Keralio

Permettés que Mr. votre fils trouve ici les assurances de notre sincere amitié.
Notre Bonne amie me charge encore une fois de vous renouveller l’hommage de sa tendre amitié et vous prie de faire parvenir la Lettre ci jointe à Son neveu.

 
Notation: Keralio Oct 17. 79
